Name: Commission Regulation (EEC) No 218/86 of 31 January 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 86 Official Journal of the European Communities No L 27/35 COMMISSION REGULATION (EEC) No 218/86 of 31 January 1986 fixing the amount of the subsidy on oil seeds advance fixing for July 1986, the amount of the subsidy on these products has been obtainable only on the basis of the indicative price proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1986/87 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 191 /86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3772/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 191 /86 0 ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for March, April , May and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for February, March, April , May and June 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas, in the absence of the indicative price for the 1986/87 marketing year for colza and rape seed, in case of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto. 2. The amount of the subsidy in the case of advance fixing for February, March, April , May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 1 February 1986 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for March, April, May and June 1986 for colza and rape seed. 3 . The amount of the subsidy in the case of advance fixing for July 1986 will, however, for colza and rape seed, be confirmed or replaced as from 1 February 1986 to take into account the indicative price which is fixed for these products for the 1986/87 marketing year. Article 2 This Regulation shall enter into force on 1 February 1986. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 362, 31 . 12. 1985, p. 24. 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 143, 30 . 5 . 1984, p. 4. 0 OJ No L 23 , 30 . 1 . 1986, p. 21 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . No L 27/36 Official Journal of the European Communities 1 . 2 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1986. For the Commission Frans ANDRIESSEN Vice-President 1 . 2. 86 Official Journal of the European Communities No L 27/37 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU)(') 27,324 27,427 24,839 24,839 26,457 22,297 (2) 2. Final aids (') \ II I Seeds harvested and processed in : l  Federal Republic of Germany (DM) 66,68 66,95 61,01 61,17 64,91 55,46 (2)  Netherlands (Fl) 75,13 75,44 68,72 68,90 73,11 62,40 0  BLEU (Bfrs/Lfrs) 1 268,16 1 272,94 1 152,82 1 151,82 1 226,97 1 026,83 (2)  France (FF) 1 88,96 189,64 170,80 170,07 181,63 152,52 (2)  Denmark (Dkr) 229,93 230,80 209,02 209,02 222,63 187,13 (2)  Ireland ( £ Irl) 20,496 20,573 18,628 18,581 19,798 16,378 (2)  United Kingdom ( £) 15,591 15,630 13,845 13,845 14,942 12,205 (2)  Italy (Lit) 38 798 38 916 34 642 34 448 36 995 30 173 (2)  Greece (Dr) 1 960,04 1 954,88 1 572,94 1 572,94 1 799,48 1 373,72 (2) (') On the basis of the Commission s proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council's decision . (*) Contingent on the Council 's decision on prices and related matters for the 1986/87 marketing year. ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 37,123 37,752 35,142 35,353 35,353 2. Final aids Il\\ Seeds harvested and processed in : IlII  Federal Republic of Germany (DM) 90,13 91,63 85,60 86,25 86,25  Netherlands (Fl) 101,55 103,24 96,43 97,15 97,15  BLEU (Bfrs/Lfrs) 1 722,95 1 752,14 1 631,00 1 639,79 1 639,79  France (FF) 257,45 261,85 242,91 243,68 243,68  Denmark (Dkr) 312,39 317,68 295,72 297,49 297,49  Ireland ( £ Irl) 27,846 28,318 26,356 26,468 26,468  United Kingdom ( £) 21,588 21,978 20,209 20,352 20,352  Italy (Lit) 53 237 54 167 49 897 50 034 50 034  Greece (Dr) 2 921,64 2 986,54 2 621,11 2 650,65 2 650,65 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,168640 2,160750 2,152600 2,142890 2,142890 2,120640 Fl 2,443860 2,437280 2,430130 2,421330 2,421330 2,402010 Bfrs/Lfrs 44,325600 44,388700 44,447700 44,471300 44,471300 44,548700 FF 6,654790 6,660120 6,674120 6,702350 6,702350 6,751460 Dkr 7,979910 7,975850 7,966540 7,954250 7,954250 7,940290 £ Irl 0,714877 0,718149 0,720945 0,723591 0,723591 0,729739 £ 0,640795 0,643115 0,644966 0,646868 0,646868 0,653033 Lit 1 478,71 1 489,36 1 499,52 1 509,69 1 509,69 1 534,06 Dr 132,56540 132,56630 132,51980 132,40670 132,40670 132,28350